66 U.S. 95 (____)
1 Black 95
HECKER
vs.
FOWLER.
Supreme Court of United States.

Mr. Andrews, of New York, in support of the motion.
Mr. Monroe, of New York, resisted the motion.
Mr. Chief Justice TANEY.
We are asked to dismiss this writ because no error appears on the face of the record. It is not necessary, by the practice of this court, for the party who brings a cause here to specify upon the record the errors he complains of, and they are not even informally brought to our notice until the argument is heard. Want of jurisdiction and irregularity of the writ are the only grounds for dismissal. Where a judgment appears to have been rendered which the party is entitled to have revised in this court, and it is also seen that it comes here for such revision upon proper process, duly issued, all other questions must await the final hearing. To say that there is no error in this judgment, and affirm it *96 for that reason, would be to decide the whole legal merits of the case, and this we cannot do on a motion to dismiss or quash the writ.
Motion denied.